DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10293462. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated or rendered obvious by the claims of the ‘462 patent. Claim 1 of the present application is rendered obvious by claims 1 and 7 of the ‘462 patent which disclose a pad conditioner having “a rotatable plate,” teaching the claimed step of rotating a plate of a pad conditioner. The claimed step of dispensing a first fluid material through a nozzle opening is taught by the function of the fluid dispensing unit which dispenses a fluid material comprising an acid through nozzle openings. The claimed step of maintaining the spaced position is taught by the recitation of the plate being “separated from an upper surface of the planarization pad by a predetermined distance.” The claimed slurry dispensing (second fluid material) is described in claim 7, which depends from claim 1 of the ‘462 patent. Claim 1 of the present application differs from claims 1 and 6 of the ‘462 patent only by the recitation of the relative axis of rotation of the pad conditioner relative to the planarization pad. However, this configuration would have been obvious for a person having ordinary skill in the art, as the plate and pad surfaces are facing each other and thus parallel rotational axes are the only rotations which would maintain the claimed spaced relationship. Claims 2 and 4-7 of the present application are anticipated by claims 5-10 of the ‘462 patent. Claims 8-11 of the present application are anticipated by claims 11-14 of the ‘462 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier et al (US 7014552, cited by applicant) in view of Liu et al (US 6302771, cited by applicant).
Regarding claim 1, Collier teaches a method comprising dispensing a first fluid material (38) onto an upper surface of a planarization pad (col 11, lines 24-26) through a nozzle opening (36) of a pad conditioner during a period before or after the planarization pad is operated to perform a planarization process (col 14, lines 33-39), wherein the first fluid material comprises an acid (col 7, lines 62-65), dispensing a second fluid material wherein the dispensing the second fluid material comprises dispensing a slurry material (“polishing fluid”) during a period the planarization pad is operated to perform the planarization process (col 9, lines 22-28); and maintaining the pad conditioner at a position spaced from the upper surface of the planarization pad during the dispensing of the fluid material (col 11, lines 20-24). 
Collier does not teach rotating a plate of the pad conditioner, but does teach that other conditioner configurations may be considered for distributing fluid across the planarization pad (col 8, lines 45-48). Liu teaches a method for dispensing a fluid material onto an upper surface of a planarization pad including rotating a plate (140 in fig 1B or 240 in fig 2B) of a pad conditioner about an axis parallel to an axis of rotation of a planarization pad of a planarization device (col 4, lines 11-15). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to arrange the nozzles of Collier on a rotating plate and rotate the pad conditioner plate as taught by Liu in order to achieve the predictable result of uniformly dispersing the fluid onto the pad as taught by Liu (col 2, lines 40-48). 
While Collier teaches the nozzle openings having a predetermined spray angle (as shown in fig 3a), Collier does not teach the dispensing of the second fluid material (slurry) through the nozzle openings at the predetermined spray angle. Liu further teaches dispensing a second fluid material comprising slurry through the same nozzle openings as the first fluid material (col 5, lines 1-4). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use the nozzle openings to dispense both the acid and slurry of Collier in order to allow the slurry to be spread uniformly across the pad as taught by Liu (col 2, lines 15-20). 
Regarding claim 4, Collier, as modified, teaches all the limitations of claim 1 as described above. Collier further teaches the predetermined spray angle being greater than 0 degrees to 45 degrees with respect to a direction perpendicular to the upper surface of the planarization pad (fig 3a; col 12, lines 10-19). 
Regarding claim 5, Collier, as modified, teaches all the elements of claim 1 as described above. Collier further teaches dispensing the first fluid material further comprises dispensing water (col 7, lines 65-66) during the period before or after the planarization pad is operated to perform the planarization process (col 4, lines 63-65).
Regarding claims 7-11, Collier, as modified, teaches all the elements of claim 1 as described above. Liu further teaches dispensing the first fluid material comprises dispensing the first fluid material from a plurality of nozzles (fig 1A, multiple nozzles 110); wherein dispensing the first fluid material comprises dispensing the first fluid material from a plurality of nozzles arranged in a concentric pattern (fig 1A; concentric nozzles 110); wherein dispensing the first fluid material comprises dispensing the first fluid material from a plurality of nozzles arranged in a circular pattern (fig 1A; circular pattern of nozzles 110); wherein dispensing the first fluid material comprises dispensing the first fluid material from a plurality of nozzles arranged along two intersecting lines (fig 2A; multiple intersecting lines contain nozzles 210 in a grid pattern); and wherein dispensing the first fluid material comprises dispensing the first fluid material from a plurality of nozzles arranged in a polygonal pattern (fig 1A; each concentric ring contains multiple nozzles forming points of a polygon).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier and Liu as applied to claim 1 above, and further in view of Torii et al (US 2002/0039880, previously cited).
Regarding claim 2, Collier, as modified, teaches all the elements of claim 1 as described above. Collier further teaches dispensing the first fluid material at a predetermined spray pressure at the nozzle openings (col 4, lines 57-61). While Collier does not teach the pressure being within the claimed range, Collier does teach the pressure is chosen to be sufficient to dislodge matter adhered to the pad (col 4, lines 57-61) and that the pressure can be optimized based on the parameters of the polishing system (col 9, lines 1-2). Torii teaches a method of dispensing liquid onto a surface of a planarization pad including dispensing fluid material at a pressure of between 0.1 MPa to 0.3 MPa ([0049]; equal to 14.5-43.5 psi), overlapping the claimed range. In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 I). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to dispense the first fluid of Collier at a pressure between 0.1 and 20 psi, as this pressure is sufficient to remove particles form a planarization pad as taught by Torii ([0049]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier and Liu as applied to claim 1 above, and further in view of Kordic et al (US 2008/0287041, previously cited).
Regarding claim 6, Collier, as modified, teaches all the elements of claim 1 as described above. Collier does not teach the acid comprising at least one of an HF based solution or a citric acid based solution. Kordic teaches a fluid material used for conditioning a polishing pad, wherein the fluid includes a citric acid based solution ([0028]). It is obvious to select a known material based on its suitability for its intended purpose (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make the acid of Collier a citric acid based solution, as citric acid is capable of removing slurry byproducts from the planarization pad as taught by Kordic ([0028]).
Claims 12-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier et al (US 7014552, cited by applicant) in view of Liu et al (US 6302771, cited by applicant) and further in view of Leighton et al (US 2010/0112917).
Regarding claim 12, Collier teaches a planarization device comprising a planarization pad (12), a slurry dispenser (18) configured to dispense slurry onto the planarization pad (col 9, lines 3-6) and a pad conditioner (spray element 16) over the planarization pad (fig 1) wherein the slurry dispenser is separate from the pad conditioner (fig 1), the pad conditioner comprising a plate (34; fig 3a) having a lower surface separated from an upper surface of the planarization pad by a predetermined distance (col 11, lines 20-24), a plurality of nozzle openings (36) on the lower surface of the plate (fig 3a); and a fluid dispensing unit (col 11, lines 35-38; “fluid supply line”) configured to selectively dispense a first fluid material onto the upper surface of the planarization pad through the plurality of nozzle openings before or after a planarization process (col 14, lines 33-39), wherein the slurry is selectively dispensed onto the upper surface of the planarization pad during the planarization process (col 9, lines 3-6), wherein the pad conditioner is configured to maintain at least the predetermined distance between the lower surface of the plate and the upper surface of the planarization pad during dispensing of the second fluid material (col 11, lines 20-24). 
Collier does not teach the plate of the pad conditioner being rotatable, but does teach that other conditioner configurations may be considered for distributing fluid across the planarization pad (col 8, lines 45-48). Liu teaches a planarization device including a pad conditioner for dispensing a fluid material onto an upper surface of a planarization pad including a plate (140 in fig 1B or 240 in fig 2B) which is rotatable (col 4, lines 11-15). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to arrange the nozzles of Collier on a rotatable plate as taught by Liu in order to achieve the predictable result of uniformly dispersing the fluid onto the pad as taught by Liu (col 2, lines 40-48). 
Collier does not teach a second fluid material comprising a slurry selectively dispensed from the fluid dispensing unit of the pad conditioner (Collier provides a separate dispenser for slurry). Liu further teaches selectively dispensing a second fluid material comprising slurry through the same nozzle openings as the first fluid material (col 5, lines 1-4). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use the nozzle openings to dispense both the first fluid material of Collier and a slurry from the pad conditioner in order to allow the slurry to be spread uniformly across the pad as taught by Liu (col 2, lines 15-20). While neither of these references explicitly teaches the slurry being supplied from both the pad conditioner and a separate slurry dispenser, Leighton teaches a planarization device including a pad conditioner (202) for alternatively dispensing slurry and cleaning fluid ([0037]) in addition to a separate slurry dispenser (182; [0034]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include the pad conditioner for dispensing the first and second fluid material in addition to the separate slurry dispenser of Collier in order to maintain uniform polishing as taught by Leighton ([0034]).
Regarding claim 13, Collier, as modified, teaches all the limitations of claim 12 as described above. Collier further teaches a clamper (“carrier”) configured to support a wafer (col 7, lines 17-26) wherein the slurry dispenser is on an opposite side of the clamper from the pad conditioner (as shown in fig 2). 
Regarding claims 14-17, Collier, as modified, teaches all the elements of claim 12 as described above. Liu further teaches the plurality of nozzle openings is arranged in a concentric pattern (fig 1A; concentric nozzles 110); wherein the plurality of nozzle openings is arranged in a circular pattern (fig 1A; circular pattern of nozzles 110); wherein the plurality of nozzle openings is arranged along two intersecting lines (fig 2A; multiple intersecting lines contain nozzles 210 in a grid pattern); and wherein the plurality of nozzle openings is arranged in a polygonal pattern (fig 1A; each concentric ring contains multiple nozzles forming points of a polygon).
Regarding claim 18, Collier teaches a method comprising dispensing a slurry onto a planarization pad (col 9, lines 3-6) using a slurry dispenser (18), rotating the planarization pad about a first axis (fig 1; col 6, lines 52-55), selectively dispensing a second fluid material (38) onto an upper surface of the planarization pad (col 11, lines 24-26) before or after the planarization process (col 14, lines 33-39), through a plurality of nozzle openings (36) of a pad conditioner, and maintaining the pad conditioner at a position spaced from the upper surface of the planarization pad during the dispensing of the fluid material (col 11, lines 20-24). 
Collier does not teach rotating a plate of the pad conditioner, but does teach that other conditioner configurations may be considered for distributing fluid across the planarization pad (col 8, lines 45-48). Liu teaches a method for dispensing a fluid material onto an upper surface of a planarization pad including rotating a plate (140 in fig 1B or 240 in fig 2B) of a pad conditioner about an axis parallel to an axis of rotation of a planarization pad of a planarization device (col 4, lines 11-15; figs 1B, 2B; central axis of rotation is vertical and thus parallel to vertical axis of rotation of planarization pad). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrange the nozzles of Collier on a rotating plate and rotate the pad conditioner plate as taught by Liu in order to achieve the predictable result of uniformly dispersing the fluid onto the pad as taught by Liu (col 2, lines 40-48). 
Collier does not teach dispensing a first fluid material comprising a slurry through the nozzle openings of the pad conditioner (Collier provides a separate dispenser for slurry). Liu further teaches dispensing a first fluid material comprising slurry through the same nozzle openings as the second fluid material (col 5, lines 1-4). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use the nozzle openings to dispense both the acid and slurry of Collier in order to allow the slurry to be spread uniformly across the pad as taught by Liu (col 2, lines 15-20). While neither of these references explicitly teaches the slurry being supplied from both the pad conditioner and a separate slurry dispenser, Leighton teaches a planarization device including a pad conditioner (202) for alternatively dispensing slurry and cleaning fluid ([0037]) in addition to a separate slurry dispenser (182; [0034]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include the pad conditioner for dispensing the first and second fluid material in addition to the separate slurry dispenser of Collier in order to maintain uniform polishing as taught by Leighton ([0034]).
Regarding claim 20, Collier, as modified, teaches all the elements of claim 18 as described above. Collier further teaches dispensing the fluid material comprises dispensing water (col 7, lines 60-62).
Regarding claim 21, Collier, as modified, teaches all the elements of claim 18 as described above. Collier further teaches the selectively dispensing the second fluid material further comprises dispensing the fluid material at a predetermined spray angle at the nozzle openings (fig 3a, angle forming fanned shape of spray), the predetermined spray angle ranging from greater than 0 degrees to 45 degrees with respect to a direction perpendicular to the upper surface of the planarization pad (fig 3a; col 12, lines 10-19).
Regarding claim 22, Collier, as modified, teaches all the elements of claim 12 as described above. Collier further teaches the first fluid material comprises water (col 7, lines 60-62).
Response to Arguments
Applicant's arguments filed 28 Jun 2022 have been fully considered but they are not persuasive. Regarding claims 1, 12, 18 and their dependents, applicant repeatedly states that examiner agreed during the previous examiner interview that certain amendments would overcome the applied references “alone or in combination.” Examiner disagrees with this assessment of the interview. While examiner agreed that certain elements of the claims may not be taught by Collier alone, at the time of the interview, examiner stated that more time would be necessary to evaluate the prior art as a whole (see interview summary mailed 18 May 2022). As detailed in the rejection above, while Collier may not teach multiple fluid materials dispensed from the nozzle openings, this limitation is rendered obvious by Liu. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar planarization devices and methods are cited, including those with multiple slurry dispensers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCEL T DION/Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723